Exhibit 10.17 LEASE AGREEMENT BY AND BETWEEN MILFORD BUSINESS CENTRE AND METALLIC CERAMIC COATINGS, INC. MILFORD BUSINESS CENTRE TO METALLIC CERAMIC COATINGS, INC. LEASE AGREEMENT I N D E X ARTICLE 1. DEMISE AND DESCRIPTION 1 ARTICLE 2. TERM AND POSSESSION . 2 ARTICLE 3. MINIMUM RENT 2 ARTICLE 4. TAXES AND ASSESSMENTS 3 ARTICLE 5. INSURANCE 5 Notice of Damage 6 Waiver of Subrogation 6 Liability Insurance 7 Casualty Insurance on Property of Lessee 7 Additional Insurers 8 Proof of Coverage 8 Proceeds 9 Fire and Casualty Damage 9 Indemnification of Lessor 10 Limitation of Liability 11 ARTICLE 6. UTILITIES 12 ARTICLE 7. USE OF PREMISES 13 Negative Pressure 14 Use Within Capacity 15 Signs 15 Use and Occupancy Permit 15 ARTICLE 8. REPAIRS AND MAINTENANCE 16 ARTICLE 9. INSTALLATION PERMITTED BY LESSEE . 18 ARTICLE 10. CONDITION OF PREMISES ON LEASE TERMINATION . 19 ARTICLE 11. INSTALLATIONS, ETV. BY LESSEE UPON LEASE TERMINATION 20 ARTICLE 12. WAIVER BY LESSEE OF DEFENSE OF FRUSTRATION . 21 ARTICLE 13. SECURITY DEPOSIT 22 Rent 22 Repairs 23 Cleaning 23 Custody of Deposit 24 Transfer of Deposit 24 Return of Deposit 25 ARTICLE 14. NET LEASE 25 ARTICLE 15. CONDEMNATION 25 Determination of Rights 25 Total Taking 26 Partial Taking 26 ARTICLE 16. RECORDING LEASE OR MEMORANDUM OF LEASE 27 ARTICLE 17. ARBITRATION 27 ARTICLE 18. QUIET POSSESSION 28 Covenant Regarding Encumbrances 28 ARTICLE 19. ATTORNEY'S FEES 28 ARTICLE ENVIRONMENTAL CONCERNS AND CONTROLS 29 Flammable Substance & Fire Safety 34 ARTICLE DEFAULTS AND REMEDIES 34 Right to Recovery of Possession 37 Right to Entry of Judgment 38 Waivers by Lessee 38 Default of Lessor 39 ARTICLE INSPECTION BY LESSOR 40 ARTICLE ASSIGNMENT OR SUBLEASE 40 Assignment by Lessor 41 ARTICLE MISCELLANEOUS 42 Notices and Addresses 42 Pennsylvania Law to Apply 43 Legal Construction 43 Sole Agreement of the Parties 43 Amendment 44 Construction 44 Waiver of Default 44 Triplicate Originals 44 Conditions for Exercise of options 45 Amendment 45 ARTICLE 25. REAL ESTATE BROKERS 45 ARTICLE 26. LESSEE'S FIRST OPTION TO RENEW 46 ARTICLE 27. FURTHER OPTIONS TO RENEW 47 ARTICLE 28. FURTHER CONDITIONS 48 Estoppel Certificate 49 ARTICLE 29. REPRESENTATIONS OF LESSEE 50 LEASE AGREEMENT This Lease Agreement is made and entered into this 22nd day of January, 2007, BY AND BETWEEN MILFORD BUSINESS CENTRE, a Pennsylvania Limited Partnership, with offices at Township Line Road, P.O. Box 116, Hatfield, Pennsylvania, consisting of DENIES R. SCHLEPPER, INC., GENERAL PARTNER, DENIES H. SCHLEPPER, SANDRA VALERIE, BARBARA HICKMEN, MARK SCHLEPPER, ANDREW SCHOLAR, PHILIP SCHLEPPER AND JULIA DOB's, LIMITED PARTNERS (hereinafter referred to as "Lessor"); AND METALLIC CERAMIC COATINGS, INCL, 100 Ross Road, King of Prussia, PA 19406 "Lessee"). ARTICLE 1. DEMISE AND DESCRIPTION 1.01. Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, a portion of that certain property, hereinafter sometimes called the "Leased Premises", situated at 2130 Milford Square Pike, Milford Township, Bucks County, Pennsylvania, as set forth in a Deed recorded in Book 2707, Page 2178 which was recorded in the office for the Recorder of Deeds, in and for the County of Bucks, at Ioylestown, Pennsylvaiea, May 14, 2002. The Leased Premises shall be all that certain 9,840 square feet of warehouse/manufacturing and two uiesex restores hereinafter called "Leased Premises" described in Exhibits E-1, A-2, E-3 and A-4 attached hereto and made a part hereof and known as 2130 Milford Square Pike, Milford Township, Bucks County, Quakertown, PA. 1 Lessor has provided a separate 208/120v., 200 amp./10,000 sq ft. three phase, four wire electrical service terminating at a panel located in the warehouse inside the building for power. Additional amperage is available at Lessee's expense. Lessee shall be responsible for any distribution of power for its own special use within the building in such a manner that shall comply with all applicable codes, solely at its cost which distribution shall be deemed a leasehold improvement, and at the expiration of the Lease, shall be the property of Lessor. ARTICLE 2. TERM AND PUPATION 2.01. The term of this Lease shall be three (3) years and shall ing to be legally bound the Lessor and Lessee have executed this Agreement. LESSOR: MILFORD BUSINESS CENTRE Witness: By: /s/Dennis R. Schlosser (SEAL) /s/ Dennis R. Schlosser, President Dennis R. Schlosser, Inc. General Partner LESSEE: METALLIC CERAMIC COATINGS, INC. Attest: By: /s/Michael Novakovic (SEAL) /s/ Michael Novakovic, President 50 COMMONWEALTH OF PENNSYLVANIA: SS: COUNTY OF MONTGOMERY : On the 17TH day of January, 2007, before me, a Notary Public, the undersigned officer, personally appeared DENNIS R. SCHLOSSER, President of Dennis R. Schlosser, Inc., General Partner of MILFORD BUSINESS CENTRE, known to me (or satisfactorily proven) to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained, and desired the same might be recorded as such. IN WITNESS WHEREOF, I hereunto set my hand and official seal. /s/Diane J. Moyer Notary Pulbic NOTRIAL SEAL DIANE J MOVER Notary pubic HATFIELD TWRMONTGOMERY COUNTY My Commission Expires May 3,2008 51 COMMONWEALTH OF PENNSYLVANIA: ss: COUNTY OF MONTGOMERY: On the dayof, 2007, before me, a Notary Public, in and for the Commonwealth of Pennsylvania, the undersigned officer, personally appeared Michael Novakovic, known to me (or satisfactorily proven) to be the person whose name is subscribed to the within instrument and acknowledged that he executed the same for the purposes therein contained, and desired the same might be recorded as such. IN WITNESS WHEREOF, I hereunto set my hand and official seal. Notary Public 52
